UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6295



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVIN JUSTIN HUGGINS, a/k/a Buddy,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CR-95-51-H, CA-01-70-4-H)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Alan Williams, KEITH A. WILLIAMS, P.A., Greenville, North
Carolina, for Appellant. Robert Edward Skiver, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Alvin Justin Huggins seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001).   We have reviewed the record and the district court’s

opinions and find no reversible error.            Accordingly, we deny a

certificate    of   appealability    and    dismiss   the    appeal   on   the

reasoning of the district court. United States v. Huggins, Nos. CR-

95-51-H; CA-01-70-4-H (E.D.N.C. Nov. 26, 2001).             We dispense with

oral   argument     because   the   facts   and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                      2